ON PETITIONS FOR REHEARING AND REHEARING EN BANC
(Opinion 559 F.3d 332 (5th Cir.2009)).
(Opinion on Panel Rehearing, 576 F.3d 274 (5th.Cir.2009))
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, GARZA, BENAVIDES, STEWART, DENNIS, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.1
BY THE COURT:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
It is ordered that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.